Appellant in his motion attacks the correctness of the statement *Page 405 
of facts, which seems to have been prepared by the district judge for some reason unexplained in the record. We note, however, that the court states at the conclusion thereof that such a statement was, at the request of appellant, filed as a statement of facts in this cause, and ordered sent up with the record. The appellant now presents an affidavit signed by himself, and sworn to before a notary public, which he asks us to consider, and which attempts to contradict the trial court's prepared statement of facts in many particulars. We can not consider the same. To do such would make this court a trier of the facts produced in the court below, and would lead to constant contradictions and interminable confusion.
We think that all the matters raised herein have been fully written on, and properly disposed of in our original opinion, and this motion is overruled.